



ebaynotma03.jpg [ebaynotma03.jpg]


1 February 2017




Dear Wendy,


Congratulations on your promotion to Senior Vice President.


I’m proud of the work we’ve done to set up eBay for long-term success. In 2016,
we built a solid foundation through a better product experience, a commitment to
improve our customer service, and a renewed focus on growing our people. It’s
taken a lot of strength and resolve to reach this point. Thank you.


Our combined efforts as a leadership team are reflected in our overall
performance and our business results for the year. Your compensation is driven
by our company’s results, your contribution and impact, and market data.


eIP


Under the 2016 eBay Incentive Plan, 75% of your annual bonus is based on the
company’s financial
performance and 25% is based on your individual performance. eBay exceeded its
2016 financial objectives. As a result, the company financial component of the
annual bonus will pay out at 112% of target. Based on your performance, your
individual bonus payout percentage is 175% of your individual target bonus.
Therefore, based on your individual performance and that of the company, your
annual bonus payout is 349,716 USD.


2017 Equity Grant
The largest portion of your compensation is delivered through stock-based
compensation. On April 1, 2017, you will be awarded equity with an estimated
value of 2,500,000 USD. Your 2017 Equity Focal will be granted based on an
equity mix of 60% performance-based RSUs and 40% time-based RSUs. The time-based
RSUs will vest on a quarterly vesting schedule.


Salary Review
You will receive a salary increase of 3.0%, which will result in a new annual
salary of 515,000 USD, effective March 27, 2017.


Today, we’re playing offense by accelerating the business and transforming our
culture. It’s an exciting time to be here. Your leadership is absolutely
essential in order for us to reach our ambition of making eBay the place where
the world shops first. I’m depending on you to always step up and deliver.


Thanks again,


/s/ Devin Wenig
Devin Wenig








--------------------------------------------------------------------------------




ebaynotma03.jpg [ebaynotma03.jpg]
2016 eBay Incentive Plan Details
Wendy Jones
00207273


The 2016 eBay Incentive Plan (eIP) recognizes your contributions to eBay. This
program supports eBay’s pay for performance philosophy. Below are the details
for your 2016 eIP payout.


2016 eIP PAYOUT CALCULATION (USD)


Components
Annual Bonus Target %
 
Weighting
 
Performance Score as a % of Target
 
Weighted Payout Percent
 
Annual Eligible Earnings
 
Annual Payout Amount
Financial
65%
x
75%
x
112%
=
54.60%
x
421,154
=
229,950
Individual
65%
x
25%
x
175%
=
28.44%
x
421,154
=
119,766
Total Annual eIP Plan Payout
 
83.04%
 
421,154
 
349,716







Note: The Annual Payout Amount was calculated using an unrounded Weighted Payout
Percent. Weighted Payout Percent shown to two decimal points for display
purposes only.


































--------------------------------------------------------------------------------




ebaynotma03.jpg [ebaynotma03.jpg]
April 2017
Focal Activity Statement


Wendy Jones
00207273


TARGET TOTAL CASH COMPENSATION (USD)
Component
2016
2017
% Increase
Base Salary
500,000
515,000
3.0
Target EIP % (1)
65%
65%
0.0
Target eIP Amount (1)
325,000
334,750
3.0
Target Total Cash
825,000
849,750
3.0



EQUITY AWARDS (USD) (1), (2) 
Award Type
2016
2017
Estimate Award Value(3)
Award (#)
Estimated Value(4)
Award (#)
Restricted Stock Unit (RSU) (5)
 
 
 
 
Focal
2,000,000
83,362
1,000,000
TBD
Promo
200,000
6,264
 
 
Performance-Based Restricted Stock Unit (PBRSU)
 
 
 
 
   PBRSU 2016-17(6)
300,000
9,395
 
 
   PBRSU 2017-18(7)
 
 
1,500,000
TBD
Total Equity
2,500,000
 
2,500,000
 





Outstanding PBRSU Cycles (8) 
Cycle
Target(9)
 
Payout
 
Estimated Value
Award (#)
Estimated Value
Award (#)
Vested (3) As of 3/1/17
Unvested (#)
2016-17 Focal
300,000
9,395
TBD
TBD
 
 

















--------------------------------------------------------------------------------






ebaynotma03.jpg [ebaynotma03.jpg]
Footnotes
(1) Your equity awards and eIP bonus are subject to clawback. The equity awards
(and any cash payment or shares of eBay common stock delivered pursuant to an
equity award) and eIP bonus are subject to forfeiture, recovery by the Company
or other action pursuant to the applicable equity plan and award agreement
and/or bonus plan and any clawback or recoupment policy which eBay Inc. (or any
of the eBay companies) may adopt from time to time, including without limitation
any such policy which eBay may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.


(2) eBay Inc. grants equity awards pursuant to the terms and conditions of its
current stock plans and the applicable award agreements. Any award is made on a
discretionary and occasional basis. You have no contractual or other right to
receive future awards under these plans and the awards are not part of
compensation paid by your employer. eBay Inc. retains the right to amend, change
or cancel the plans at its sole discretion.


eBay Inc.’s stock price varies, and the future value of eBay’s common stock is
unknown and cannot be predicted with certainty. The actual value you may receive
is dependent on, among other things, your continued employment through the
applicable date of grant and vesting dates and the stock price at the time you
sell your shares, less applicable taxes and withholdings. Please note that the
estimated values reflected in your Focal Activity Statement have been rounded.


(3) For your 2016 RSU awards, the estimated value represents the intended grant
date value, which is the U.S. dollar value of the award that was communicated to
you.


(4) For your 2017 equity awards, the awards have been described as a U.S. dollar
value in your Focal letter and this value has been used to reflect the estimated
value. The awards will be converted to a number of shares using the following
methodology:


(i)
For PBRSUs, the number of shares subject to the 2017-18 target award will be
determined by dividing the U.S. dollar value of the award by the Average eBay
Closing Price (described below) and rounding up to the nearest whole number of
shares of eBay common stock.

(ii)
For RSUs, the number of shares to be granted will be determined by dividing the
U.S. dollar value of the award by the Average eBay Closing Price (described
below) and rounding up to the nearest whole number of shares of eBay common
stock.



In accordance with eBay Inc. policy, the “Average eBay Closing Price” will be
calculated based on the average of the closing prices of eBay common stock as
reported on the NASDAQ Global Select Market for the period of 10 consecutive
trading days ending on (and including) March 15, 2017.


(5) The RSUs will be awarded on April 1, 2017. Generally, the RSUs will vest and
become non-forfeitable over four years as follows: 1/16th of the shares subject
to the RSU award will vest on June 15th and an additional 1/16th of the shares
subject to the RSU award will vest at the end of each three month period
thereafter, subject to necessary withholding for applicable taxes and your
continued employment with an eBay company on each vesting date. Your RSU
agreement will be available through E*TRADE approximately 4 weeks from the date
of grant with the terms and conditions of your award.


(6) The 2016-17 PBRSU cycle is a single 24-month performance period and any
PBRSU award will be based on Company performance over the 2016-17 performance
period. The PBRSUs subject to this award were granted on April 1, 2016. Any
PBRSUs earned for this cycle will vest as to 50% of the earned shares in March
2018 and 50% of the earned shares in March 2019, subject to your continued
employment with an eBay company.


(7) The 2017-18 PBRSU cycle is a single 24-month performance period and any
PBRSU award will be based on Company performance over the 2017-18 performance
period. The PBRSUs subject to this award will be granted on April 1, 2017. Any
PBRSUs earned for this cycle will vest as to 50% of the earned shares in March
2019 and 50% of the earned shares in March 2020, subject to your continued
employment with an eBay company.


(8) For the 2016-17 cycle, any PBRSU award will be based on Company performance
over the 2016-17 performance period. Any PBRSUs earned for this cycle will vest
as to 50% of the earned shares in March 2018 and 50% of the earned shares in
March 2019, subject to your continued employment with an eBay company.


(9) The target estimated value is the U.S. dollar value associated with your
target PBRSU award as described in your Focal letter.


